t c memo united_states tax_court leslie a and betsy m roy petitioners v commissioner of internal revenue respondent docket no filed date walter a hefner jr for petitioners sandra veliz for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal income taxes for the years and in the amounts of dollar_figure and dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respectively the issues for decision are whether petitioners are entitled to rental expense deductions for a personal_residence and whether petitioners are entitled to exclude payments by their employer for use of their personal_residence some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in moxee washington at the time they filed their petition background when leslie roy petitioner was in high school he began working on his family's farm roy farms inc roy farms or the farm roy farms is a large farm owning more than big_number acres of land and harvesting crops such as apples hops sweet cherries and alfalfa the farm also maintains approximately big_number head of cattle roy farms is an s_corporation of which petitioner holds a minority interest in he held dollar_figure percent of roy farms' shares and in he held dollar_figure percent the remainder is held by petitioner's three brothers and his parents lester roy petitioner's father is the president of roy farms petitioner has worked steadily on the farm since high school taking only a temporary break to earn his college degree in economics for the taxable years at issue petitioner worked as one of several farm managers in his capacity as manager petitioner is required to live on or in close proximity to the farm he has personnel to manage on a daily basis each morning petitioner awakens to laborers waiting outside his house in hopes of getting work for the day petitioner is responsible for hiring and firing these laborers as needed on the land he oversees petitioner also must be available at various times of the day and night as part of his management of the land the hops season runs for months out of the year with a 6-month cycle of around the clock irrigation the laborers work hours a day in august to harvest the big_number acre crop the apple orchard requires 24-hour attention from april through october and the cattle require 24-hour attention during calving season during irrigation season the managers must watch for broken pipes and during frost season managers are on call for frost alarms which require immediate response farming equipment must be closely monitored to avoid vandalism and to ensure the security of the machinery for this reason petitioner sometimes stores farming vehicles and other equipment on his property in addition to tractors and trucks petitioner also provides storage space for ladders and packing boxes that are used throughout the season on the 5-acre parcel of land surrounding his home petitioner use sec_1 acre to store the empty apple bins used in harvesting the 600-acre apple orchard during picking season the apples are also kept on the property where they are eventually loaded and hauled away during pruning season cars and trucks use his long driveway to park and tractors ride up and down the road creating dust and causing wear_and_tear on the road petitioner's land is contiguous to the farming property owned by roy farms prior to petitioner and his family lived in farm-owned housing for years in petitioner and his wife purchased a 5-acre parcel of land abutting the property and built their own home all the expense incurred in purchasing and running the home are paid_by the petitioners petitioners pay the mortgage and insurance on the property as well as real_estate_taxes although there is no signed contract roy farms agreed to pay petitioner dollar_figure each month to compensate petitioner for the wear_and_tear on his roads for use of various facilities in his home and for storage of the farming equipment and materials on his property in his federal_income_tax return petitioners reported dollar_figure on the schedule e as rental income and deducted dollar_figure in business_expenses and depreciation for the farm's use of his house in petitioner reported the dollar_figure as rental income but then excluded the entire amount as de_minimis income under sec_280a respondent disallowed deduction of any expenses or depreciation on the grounds that sec_280a denies deduction when an employee rents a residence to his employer for business purposes and respondent disallowed exclusion under sec_280a arguing that the dollar_figure was not de_minimis rental income rather respondent argues that petitioners rented their residence to roy farms for dollar_figure a month who subsequently leased it back to petitioners rent free as farm housing because this alleged leasing agreement provided for rental of petitioner's home for more than days during the taxable_year the exclusion for de_minimis use of their property respondent argues does not apply petitioner contends that even if respondent's position were true sec_280a works to exclude the dollar_figure payments from roy farms as rental income because the payments are significantly below the fair rental value of the residence and thus the petitioners have not actually rented out their dwelling_unit but have maintained exclusive personal_use of the house as a residence for the entire taxable years at issue discussion generally a taxpayer may not deduct expenses_incurred from the rental use of a personal_residence or any portion thereof 2we decline to address the application of sec_119 to petitioners as this issue was not raised by either party anywhere in the record sec_280a if the taxpayer rents out his dwelling_unit deductions are allowed only to the extent the gross_income derived from renting the property exceeds certain expenses sec_280a c petitioners received dollar_figure in taxable years and from roy farms for_the_use_of certain areas of their house and surrounding property they do not dispute receiving this income but they contest respondent's disallowance of any exclusions or deductions to offset this income the arrangement petitioners have with roy farms respondent argues is one that falls squarely within the disqualifying language of sec_280a sec_280a provides that no deduction shall be allowed for any item which is attributable to the rental of the dwelling_unit or any portion thereof by the taxpayer to his employer during any period in which the taxpayer uses the dwelling_unit or portion in performing services as an employee of the employer we agree with respondent that deduction by petitioners of any rental expenses that may be otherwise allowable by sec_280a is disallowed by reason of sec_280a the meaning of the statutory language is clear there shall be no deduction for expenses attributable to the rental use of a personal_residence by an employee when the property is rented to the employee's employer the parties stipulated that petitioner is employed by roy farms and that he received dollar_figure per month from roy farms during and to cover their business use of the petitioners' property petitioners have offered no evidence or argument which leads us to conclude that sec_280a should be ignored or is inapplicable to petitioners' situation in light of these undisputed facts in the alternative petitioners have argued that the dollar_figure they received annually as rental income should be excluded from their gross_income pursuant to sec_280a sec_280a provides g special rule for certain rental use -- notwithstanding any other provision of this section or sec_183 if a dwelling_unit is used during the taxable_year by the taxpayer as a residence and such dwelling_unit is actually rented for less than days during the taxable_year then-- no deduction otherwise allowable under this chapter because of the rental use of such dwelling_unit shall be allowed and the income derived from such use for the taxable_year shall not be included in the gross_income of such taxpayer under sec_61 petitioners have the burden of proving their entitlement to the exclusion found in sec_280a rule a 290_us_111 in essence petitioners argue that the dollar_figure received from roy farms in both and is properly excludable under sec_280a because their home was not actually rented during the taxable_year it was not actually rented according to petitioners because the value of what they received is not the fair rental value of the dwelling_unit we note that for purposes of allocating allowable deductions under sec_280a the taxpayer may deduct only those expenses attributable to the number of days the dwelling_unit is rented at a fair rental value sec_280a however sec_280a contains no requirement that the dwelling_unit be rented at fair rental value for it to be actually rented for purposes of this subsection nor can we find any case purporting to impose such a requirement hence we do not find the lack of a fair rental value dispositive of whether sec_280a works in the petitioners' favor examining the language of sec_280a we find that there are other requirements which preclude the petitioners from benefiting from this provision sec_280a requires that the taxpayer's dwelling_unit be actually rented for less than days out of the taxable_year dwelling_unit is defined in sec_280a as a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit emphasis added 3in any event petitioners presented no evidence with respect to the fair rental value of the portion of the dwelling_unit that was rented to roy farms even if petitioners' argument had merit they would not prevail because they failed to meet their burden_of_proof with respect to this fact petitioners' dwelling_unit as defined in sec_280a includes all areas of the home plus the surrounding property for dollar_figure each month petitioner agreed to let roy farms store apple bins apples and farming equipment on his property he allowed the trucks to drive up and down the roadway leading up to his house and permitted use of his telephone bathroom facilities and other miscellaneous areas of his home as needed for the convenience of those working on the farm even if the petitioners maintained certain areas of the house for their exclusive use they are still considered to have rented out their dwelling_unit for purposes of sec_280a because they rented out property appurtenant to their dwelling_unit the dollar_figure monthly payments represent income from the rental of their dwelling_unit for the entire year which takes them out of sec_280a because the de_minimis provision only seeks to exclude income from the rental of a dwelling_unit for less than days during the taxable_year contrary to respondent's assertion there is economic_substance to this transaction but it simply does not afford petitioners favorable tax treatment the intent of the parties was to provide the petitioners with compensation_for limited business use of their property based on the record that use was confined to storage equipment and crops on certain areas of his property use of his roads and the occasional use of his telephone and bathroom facilities when rented for the entire year this is sufficient rental of a dwelling_unit to preclude exclusion of income and prohibit deductions under sec_280a for this reason we find that petitioners have not met their burden_of_proof with respect to their claimed deductions and exclusions to reflect the foregoing decision will be entered for respondent
